Citation Nr: 0815230	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted: the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective May 16, 2005; granted 
service connection for prostate cancer, assigning a 100 
percent disability rating; granted service connection for 
erectile dysfunction with a noncompensable rating; granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ; continued the noncompensable 
evaluation for malaria; denied service connection for organic 
heart disease [claimed as an enlarged heart]; and declined to 
reopen the veteran's claims of entitlement to bilateral knee 
disorders.

The veteran subsequently submitted a notice of disagreement 
with his PTSD award in July 2006.  The RO readjudicated the 
veteran's claim in August 2006 and increased the veteran's 
disability rating from 30 percent to 50 percent, effective 
May 16, 2005, the date of the veteran's claim.  Since this 
increase did not constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for prostate 
cancer and erectile dysfunction were granted in full.  The 
remaining claims noted above are not in appellate status and 
will not be addressed any further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


The veteran was afforded a Travel Board hearing in June 2007 
with the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the veteran's claims 
file.  Following the veteran's hearing, additional medical 
evidence was submitted with a waiver of agency of original 
jurisdiction consideration.  As such, the Board will proceed 
with the adjudication of the veteran's claim.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression; periodic blunted affect; fair insight and 
judgment; nightmares; hypervigilance; decreased sleep; 
emotional detachment; difficulty with relationships; impaired 
impulse control; and anger.  His thought pattern is goal 
directed and he is oriented to time, place and person 
(oriented times three).

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for the veteran's PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).   

Prior to initial adjudication of the veteran's claim, letters 
dated in August 2005, October 2005 and March 2006 fully 
satisfied the duty to notify provisions, including notice of 
the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The August 2005 and 
October 2005 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
The March 2006 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  See Dingess, 
supra.

In Vazquez-Flores v. Peake,  22 Vet. App. 37 (2008), the 
Court set forth additional notice requirements applicable in 
increased rating cases.  As the current issue on appeal 
pertains to entitlement to an initial rating, rather than an 
increased rating, the provisions of this decision do not 
apply.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes that the veteran has 
indicated that he currently receives benefits from the Social 
Security Administration (SSA).  He has further stated that 
his benefits are for retirement income, not disability 
income.  As such, they are not relevant to the claim and 
association of his SSA records with the claims file is not 
warranted.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
November 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The November 
2005 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD, which is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently assigned rating.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities except 
eating disorders are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.
Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  

It is clear that the veteran experiences impairment due to 
his PTSD.  The veteran has been noted as having feelings of 
irritability and hypervigilance, intrusive memories and 
nightmares, sleep disturbance, loss of interest in 
activities, avoidance of reminders and distress at reminders 
of combat.  See VA PTSD examination report, November 4, 2005.  
He was also noted to have blunted affect during his 
examination.  Interestingly, the veteran also demonstrated no 
impairment of thought or communication, he did not suffer 
from audiological or visual hallucinations, his personal 
hygiene was good, he was oriented by three and had normal 
speech.  The VA examiner noted the totality of the veteran's 
symptoms to be moderately severe in nature.

Consistent with the veteran's ability to communicate normally 
during his November 2005 VA examination, a VA Medical Center 
(VAMC) treatment note indicated the veteran's denial of any 
depressive symptoms.  In fact, with regard to his mood, 
judgment and insight, no apparent abnormalities were noted.  
See VAMC treatment note, March 7, 2005.

In March 2007, the VA PTSD assessment noted the veteran to be 
depressed, suffering from impairment of thought and 
communication, experiencing auditory and olfactory 
hallucinations and a history of suicidal ideation.  The 
veteran stated that he suffered from panic attacks and had 
impaired impulse control.  Specifically, he stated that when 
he was walking around he would attempt to instigate fights 
with others.  He also noted that he continued to suffer from 
nightmares, claimed to avoid others [directly contradictory 
to his claim of looking for altercations], and stated he was 
angry and irritable.  See VAMC Brooklyn PTSD Assessment 
Report, March 30, 2007.

Shortly after his March 2007 PTSD assessment, the veteran was 
seen at the VAMC mental health clinic.  The Board finds it 
very interesting that when not being questioned for 
compensation purposes, the veteran's explanation of his 
symptomatology becomes vastly different.  In April 2007, 
merely two weeks after his official VA PTSD assessment, the 
veteran stated that he had no impairment of thought or 
communication, did not suffer from audiological or visual 
hallucinations, did not have suicidal or homicidal ideation, 
was oriented by three, was able to concentrate fully, 
exhibited appropriate behavior, and had normal speech.  See 
VAMC mental health clinic treatment note, April 12, 2007.

During his June 2007 Travel Board hearing, the veteran again 
complained of having severe psychiatric problems.  He stated 
that he suffered from auditory and visual hallucinations, 
nightmares, found it difficult to keep focused in the 
present, had some suicidal ideation but no plan, and 
according to his therapist, who attended the hearing with 
him, would go in search of trouble and became hostile at 
times and was prone to rages.  See Travel Board hearing 
transcript, June 6, 2007.

The Board has very carefully weighed the credibility of the 
veteran's testimony in conjunction with the medical evidence.  
The veteran's symptoms more nearly approximate a 50 percent 
disability rating, which he is currently assigned.  While the 
veteran does suffer from some occupational and social 
impairment, he does not suffer from deficiencies in most 
areas.  As noted above, the only time the veteran reported 
having any suicidal ideation was during VA compensation 
evaluations.  Otherwise, he denied having these feelings.  At 
no time has the veteran reported performing obsessional 
rituals that interfered with routine activities.  All of the 
medical evidence of record notes the veteran to have normal 
speech, at no time being illogical.  The only time the 
veteran reported suffering from panic attacks was during the 
March 2007 PTSD assessment.  There was no mention before or 
after that examination.  While the veteran clearly suffers 
from depression, it does not affect his ability to function 
independently.  In fact, the November 2005 VA examination 
noted the veteran's participation in a Masonic organization, 
how much he enjoyed going to the gym and most importantly 
that he is raising his daughter.
The November 2005 VA examination report and the March 2007 
PTSD assessment note the veteran's problems interacting with 
his teenage daughter.  The veteran stated in 2007 that he 
lashes out at her with profanity, though it did not rise to 
the level of abuse.  There is certainly no evidence that he 
has had any contact with law enforcement authorities for such 
behavior.  The veteran has never demonstrated a neglect of 
personal appearance or hygiene, though he does have 
difficulty adapting to stressful circumstances.

The Board notes that GAF scores have been consistent with 
moderate to serious impairment of functioning; the veteran's 
GAF scores include a GAF of 45 in November 2005 and 43 in 
March 2007.  Although undoubtedly irritable and difficult to 
get along with, the veteran has, for the most part, denied 
thoughts of harming himself and others.  His judgment and 
insight are described as fair, and he is consistently 
reported to be oriented to time, place and person.  The Board 
additionally observes that it appears that the veteran is 
quite able to function independently.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no additional PTSD symptomatology, which would 
lead to the assignment of a 70 percent rating, and the 
veteran and his representative have identified none.

The Board wishes to make it clear that significant PTSD 
symptoms do exist.  The veteran suffers from occasional panic 
attacks, has some difficulty with depression, and he does not 
function well socially.  The most recent GAF score of 43 is 
reflective of serious symptoms.  Overall, however, the 
veteran's PTSD symptomatology is consistent with the 
currently assigned 50 percent rating.  Additionally, the 
Board has not identified any symptomatology or other aspects 
of the veteran's service-connected PTSD, which would enable 
it to conclude that the criteria for a 100 percent rating 
have been approximated, and the veteran and his 
representative have pointed to no such gross pathology.

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection.  The Board 
believes that a 50 percent disability rating should be 
continued for the entire period from May 16, 2005.  There 
appears to have been no time during which the schedular 
criteria for a 70 or 100 percent rating were met or 
approximated.  A preponderance of the evidence is accordingly 
against the veteran's claim.  The benefit sought on appeal is 
therefore denied.

III.  Extraschedular Evaluation

In the August 2006 rating decision, the RO considered the 
matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  See 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his PTSD.  Indeed, 
the record indicates that veteran has never been hospitalized 
for his PTSD.  The veteran has been retired for several 
years, and he testified that he retired in the normal course 
at age 55 after having worked for many decades.  The November 
2005 VA examination also noted the veteran's psychiatric 
problems did not prevent him from obtaining employment.

The record does not demonstrate that the veteran's disability 
causes more impairment or deficiency than is contemplated by 
the now assigned 50 percent rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].
For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


